SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For 25 February 2011 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX 99.1 Director/PDMR Shareholding dated 17 February 2011 99.2 Blocklisting Application dated 18 February 2011 99.3 Director/PDMR Shareholding dated 22 February 2011 99.4 Holding(s) in Company dated 24 February 2011   Exhibit No: 99.1 17 February 2011 INTERCONTINENTAL HOTELS GROUP PLC Notification of transactions by directors, persons discharging managerial responsibility or connected persons In respect of the conditional rights over InterContinental Hotels Group PLC ("Company") ordinary shares awarded to a number of participants in the Company's Long Term Incentive Plan ("LTIP"), the Company was notified on 17 February 2011 that, following the vesting on 16 February 2011 of 73.8% of the LTIP award for the period ended 31 December 2010, the following numbers of shares (net of income tax liabilities) were released for no consideration to the following directors and other PDMRs: Net number of Directors shares awarded James Abrahamson 69,039 Andy Cosslett 91,691 Kirk Kinsell 35,065 Richard Solomons 58,307 Other PDMRs Tom Conophy 37,292 Tracy Robbins 31,211 Tom Seddon 34,466 George Turner 35,182 In addition, and as announced on 24 February 2009, Jim Abrahamson, President, The Americas, was awarded conditional rights over 135,000 InterContinental Hotels Group PLC ordinary shares, to be released in three tranches. Accordingly, 25,517 shares (net of income tax and social security liabilities) were released to MrAbrahamson on 17 February 2011. Ends Name of Contact for this RNS Announcement: Helen Martin Company Secretariat InterContinental Hotels Group PLC Tel: 01895 512244 Exhibit No: 99.2 18 February 2011 InterContinental Hotels Group PLC Blocklisting Application Application has been made to The UK Listing Authority and The London Stock Exchange for a block listing of 135,000 Ordinary shares of 13 29/47 pence each under the Executive Share Option Plan, to trade on The London Stock Exchange and to be admitted to The Official List. The shares shall rank equally with the existing issued shares of the Company. Catherine Springett Deputy Company Secretary 18 February 2011 Exhibit No: 99.3 22 February 2011 INTERCONTINENTAL HOTELS GROUP PLC Notification of transactions by directors, persons discharging managerial responsibility or connected persons On 21 February 2011 the following directors and other persons discharging managerial responsibility were awarded rights for no consideration over the numbers of InterContinental Hotels Group PLC (the "Company") ordinary shares shown below under the Company's Annual Bonus Plan in respect of the 2010 financial year. Number of Directors shares awarded Andrew Cosslett 51,005 James Abrahamson 27,758 Kirk Kinsell 27,375 Richard Solomons 32,295 Other PDMRs Tom Conophy 21,326 Tracy Robbins 20,377 Tom Seddon 19,526 George Turner 13,585 The awards are conditional on the participants' continued employment with the Group until 21 February 2014. Ends Name of Contact for this RNS Announcement: Helen Martin Tel: 01895 512244 Company Secretariat InterContinental Hotels Group PLC Exhibit No: 99.4 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: INTERCONTINENTAL HOTELS GROUP PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights √ An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: JPMorgan Asset Management Holdings Inc. 4. Full name of shareholder(s) (if different from 3.): JPMorgan Asset Management (UK) Limited JPMorgan Investment Management Inc JPMorgan Asset Management (Taiwan) Limited JPMorgan Chase Bank, National Association 5. Date of the transaction and date on which the threshold is crossed or reached: 21 February 2011 6. Date on which issuer notified: 23 February 2011 7. Threshold(s) that is/are crossed or reached: 5% upwards 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect Ordinary Shares N/A N/A 5.03% GB00B1WQCS47 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights Contract for Difference Nominal Delta 0.01% Total (A+B+C) Number of voting rights Percentage of voting rights 5.04% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Total disclosable holding for JPMorgan Asset Management Holding Inc: 14,592,363 (5.04%) JPMorgan Asset Management (UK) Limited JPMorgan Investment Management Inc JPMorgan Asset Management (Taiwan) Limited JPMorgan Chase Bank, National Association Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: CATHERINE SPRINGETT DEPUTY COMPANY SECRETARY INTERCONTINENTAL HOTELS GROUP PLC 15. Contact telephone number: 01895 512242 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 25 February 2011
